MEMORANDUM ***
Petitioner, H. Paul Walker, was one of a large number of American Airlines (“AA”) employees terminated during a large scale reduction in force following the events of September 11, 2001. In a complaint filed with the Department of Labor, he alleged that his termination was the result of safety violations that he reported to AA. The complaint was based on 49 U.S.C. § 42121, which affords protection to employees providing air safety information to their employer or the federal government. After a hearing before an Administrative Law Judge (“ALJ”), the complaint was dismissed. On appeal, the Administrative Review Board (“ARB”) affirmed. This petition for review followed. We affirm.
The ARB did not err in affirming the ALJ’s finding that an allegation Walker made against three of his supervisors to the AA employee hotline did not constitute protected activity because it was false and because Walker did not have a reasonable belief in its veracity. Indeed, Walker signed a letter admitting to the falsity of the allegations. While he testified that he was coerced into signing the letter, the ALJ resolved that issue against him. Moreover, while Walker may have engaged in other protected activity, the ARB did not err in concluding “that substantial evidence supports the ALJ’s finding that the falsehood solely motivated the termination.”
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.